     Case 2:17-cr-00661-DMG Document 1180 Filed 08/10/21 Page 1 of 6 Page ID #:28199



           1   Michael S. Devereux (State Bar No. 225240)
                         WEXFORD LAW
           2
               9171 WILSHIRE BOULEVARD, SUITE 500
           3    BEVERLY HILLS, CALIFORNIA 90210
           4        TELEPHONE: (424) 444-0883

           5
               Attorney for Defendant, SURGERY CENTER MANAGEMENT, LLC
           6
           7
                                    UNITED STATES DISTRICT COURT
           8
                                   CENTRAL DISTRICT OF CALIFORNIA
           9
          10   UNITED STATES OF AMERICA,                Case No. CR 17-00661(A)-DMG
          11                 Plaintiff,                 [Assigned to Hon. Dolly M. Gee,
          12           vs.                              US District Court Judge]
LAW




          13   JULIAN OMIDI, INDEPENDENT                OSC: RESPONSE TO DKT
               MEDICAL SERVICES INC., a                 #1173, FILING EXHIBITS
          14   professional corporation,                UNDER SEAL; DECLARATION;
               SURGERY CENTER                           ATTACHMENT
          15
WEXFORD




               MANAGEMENT, LLC, and
               MIRALI ZARABI, M.D.,
          16
                              Defendants.
          17
          18
          19
          20   TO THE CLERK OF THE COURT:
          21
                       Defendant, Surgery Center Management, LLC., submits this
          22
          23   Response to the Court’s August 9, 2021, Order to Show Cause for
          24   failure to submit exhibits 1 to 121 to file under seal, docket# 1173.
          25
               re: Exhibits 1 to 121. The Exhibits were initally delivered by email to
          26
          27   the Court on August 4, 2021, along with the request to file under
          28
               seal.
          Case 2:17-cr-00661-DMG Document 1180 Filed 08/10/21 Page 2 of 6 Page ID #:28200



            1         However, because of the magnetitude of the electronic file the
            2
                Exhibits were too voluminous to be successfully opened by the
            3
            4   Court. Hence the Court requested that Counsel resend the files in a
            5   accessible format.
            6
                      Not knowing the technical specifics for the reason(s) that the
            7
            8   Court did not have accessibility to the file (that the defense had no
            9
                trouble to read) Counsel decided to determine how best to reduce
           10
           11   the pdf with the convenience to email and be browsed electronically.

           12         The first attempt was to reduce the file using an Adobe
LAW




           13
                product. The results went from a file size from 799,650 kb to
           14
                777,911 kb.
WEXFORD




           15
           16         Since it appeared this the reduction wasn’t significant enough
           17
                to simplify email, yet alone to browse, the next step was to consider
           18
           19   breaking the file down into multiple segments. After awhile, this
           20
                methodology appeared too budensome, so the next thought was to
           21
                try a manner to compress the file size. Counsel tried to compress
           22
           23   using WinZip but the results were not that significant.
           24
                      The following step was to purchase software to determine if it
           25
           26   would help. Counsel purchased software that was not related to

           27   Microsoft and Adobe to specifically to compress pdf files, but the
           28
                                                      2
                                             Response to OSC #1173
          Case 2:17-cr-00661-DMG Document 1180 Filed 08/10/21 Page 3 of 6 Page ID #:28201



            1   results were disappointing to learn that the file size was reduced
            2
                only from 799,650 kb to 745,638 kb.
            3
            4         Unfortunately after those attempts Counsel was not only at a
            5   lost, but then was distracted by other court appearances.
            6
                      After finally conceding the idea to transmit the file
            7
            8   electronically, it was decided to copy the file onto a flash drive and
            9
                secure it with bitlocker. The flash drive, has since been tested on
           10
           11   three different computers with different versions of Windows 10.

           12         The flash drive, along with a cover letter containing the
LAW




           13
                password has been delivered Fed Ex earlier today with a request for
           14
                overnight delivery. The Fed Ex tracking number is 7745 0044 8868
WEXFORD




           15
           16   with delivery set for August 11, 2021.
           17
                Dated: August 10, 2021
           18
           19
           20                                    By:   Michael Sean Devereux
           21                                         Michael Sean Devereux
                                                      Attorney for Defendant
           22                                  SURGERY CENTER MANAGEMENT, LLC
           23
           24
           25
           26
           27
           28
                                                       3
                                             Response to OSC #1173
          Case 2:17-cr-00661-DMG Document 1180 Filed 08/10/21 Page 4 of 6 Page ID #:28202



            1                      DECLARATION OF MICHAEL S. DEVEREUX
            2
                      I, Michael S. Devereux, declare:
            3
            4         1. I am the attorney of record for Defendant Surgery Center Management, LLC
            5   (SCM) herein. I am duly licensed to practice before all courts of the State of
            6
                California, including but not limited to the Ninth Circuit Court of Appeals, along
            7
            8   with the Central, Eastern, Southern & Northern Districts of California for the United
            9   States District Court. The matters set forth herein are within my own personal
           10
                knowledge or is based on information and belief wherein I believe the information I
           11
           12   received to be true.
LAW




           13         If called to testify to the contents hereof, I would and could so do as matters
           14
                within my own personal knowledge which I know to be true, or, on information and
WEXFORD




           15
           16   belief, which said information I believe to be true and therefore form my belief.
           17             2. I have had attempted many different manners to produce the file to the
           18
                             Court as stated above.
           19
           20             3. A secured flash drive containg the file has been created.
           21             4. The secured flash drive has been tested successfully on three different
           22
                versions of Windows 10.
           23
           24             5. The flash drive along with its password has been delivered to FedEx for
           25
                a scheduled delivery on August 11, 2021.
           26
                          6. The FedEx tracking number is 7745 0044 8868.
           27
           28
                                                          4
                                               Response to OSC #1173
          Case 2:17-cr-00661-DMG Document 1180 Filed 08/10/21 Page 5 of 6 Page ID #:28203



            1            7. The attached is a true and accurate FedEx shipping label
            2
                for the flash drive.
            3
            4         I declare under penalty of perjury that the foregoing is true and correct.
            5   Executed this 10th day of August, 2021, at Beverly Hills, California.
            6
            7
            8
                                                               Michael S. Devereux
                                                             /s/
            9                                                      Michael S. Devereux
           10
           11
           12
LAW




           13
           14
WEXFORD




           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                         5
                                               Response to OSC #1173
       Case 2:17-cr-00661-DMG Document 1180 Filed 08/10/21 Page 6 of 6 Page ID #:28204




After printing this label:
1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
2. Fold the printed page along the horizontal line.
3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
additional billing charges, along with the cancellation of your FedEx account number.
Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
FedEx Service Guide.
